Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 14, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem

  158592(13)                                                                                             Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
                                                                                                        Elizabeth T. Clement
  In re CATHERINE B. STEENLAND, JUDGE                                                                   Megan K. Cavanagh,
                                                                                                                         Justices
                                                                     SC: 158592
                                                                     RFI No. 2017-22845
  BEFORE THE JUDICIAL TENURE COMMISSION

  ____________________________________________/

         On order of the Chief Justice, respondent’s “Motion for Additional Time for the
  Anticipated Proceedings” is GRANTED IN PART. Respondent shall have an additional
  60 days to respond to the JTC’s 28-day letter. If either party requires additional time to
  meet the deadline imposed by this Court’s order of December 14, 2018, it may file a motion
  requesting such while explaining in detail the efforts that were made to comply with the
  deadline and the specific reasons for the amount of additional time requested.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  February 14, 2019

                                                                                Clerk